Citation Nr: 9921932	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to October 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
April 1997.  The statement of the case was sent to the 
veteran in April 1997.  The substantive appeal was received 
in June 1997.  


FINDING OF FACT

The veteran's disabilities cause an impairment in the 
veteran's ability to prepare for, obtain and retain 
employment consistent with his abilities, aptitudes, and 
interests; he has an employment handicap.  


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for entitlement to benefits under Chapter 31, Title 38, 
United States Code.  §§ 3100, 3101(1), 3102(1)(A), (B), 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§  21.51, 21.52 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a June 1995 rating decision, service connection was 
granted for residuals, L5-S1, partial hemi-laminectomy, 
diskectomy, rated as 20 percent disabling; residuals of a 
left injury, rated as 10 percent disabling; migraine 
headaches, rated as 10 percent disabling; and duodenal ulcer, 
rated as 10 percent disabling.  The combines rating was 40 
percent.  Service connection for testicle and bilateral ankle 
disabilities were denied.  

In July 1996, an application for vocational rehabilitation 
was received from the veteran.  Thereafter, the veteran was 
informed that he would be required to report for VA 
counseling.  In October 1996, the veteran reported for 
counseling.  According to his Counseling Record, the veteran 
had a high school and a college education.  He indicated that 
he graduated from Saint Leo College in 1993.  He stated that 
he wanted to be trained as a high school or middle school 
teacher.  He reported that he was currently employed as a 
middle school teacher.  

In December 1996, the veteran was afforded VA joints, 
neurological, spine, and stomach evaluations.  These 
examinations showed that basically the veteran's back and 
headache disabilities were symptomatic.  With regard to his 
headache disability, the veteran indicated that he had 
frequent mild headaches, severe headaches once a week, and 
totally incapacitating headaches approximately once every few 
weeks.  

In the January 1997 Narrative Report, the VR&C officer noted 
the veteran's service-connected disabilities and acknowledged 
that the veteran wanted to have his service-connected 
migraine headaches reevaluated.  However, the VR&C officer 
only noted that the veteran's service-connected back 
disability was symptomatic.  It was also noted that the 
veteran wore glasses.  With regard to education, the VR&C 
officer noted that the veteran had earned a Bachelor of the 
Arts degree in Human resources from Saint Leo College while 
he was in the military.  The VR&C officer stated that since 
retiring from the military, the veteran had been employed at 
Randolph Macon Academy as a Weekend Officer in Charge, a 
Night Officer in Charge, a high school social studies 
teacher, and currently as a middle school teacher.  In 
addition, it was noted that the veteran had coached sports 
teams.  The veteran was provided the Career Ability Placement 
Survey (CAPS) and the Career Assessment Inventory (CAI).  In 
addition, the veteran indicated that he wanted to continue to 
teach at the Randolph Macon Academy.  This interest was 
supported by his test scores.  The VR&C officer indicated 
that the veteran obtained transferable skills as an aircraft 
electrician while in the military.  Because he was a Master 
Sergeant, his tasks involved administrative duties as well as 
working with crewmembers, pilots, and the troops.  The 
veteran reported that he "fell into" the teaching field and 
loved it.  The veteran indicated that he intended to remain 
in that field and might add counseling to his credentials.  
The VR&C officer indicated that the veteran would first need 
to work on a Master's Degree in Counseling which he intended 
to do utilizing his G.I. Bill benefits.  

In a January 1997 letter, the veteran was informed that his 
claim for Chapter 31 benefits was denied because he had 
overcome the effects of the impairment of employability 
through successfully maintaining employment.  The veteran was 
not found to have an employment handicap.  In a subsequent 
January 1997 rating decision, an increased rating of 30 
percent for migraine headaches was granted and the veteran's 
10 percent rating for duodenal ulcer was reduced to non-
compensable.  The veteran's combined rating was increased to 
50 percent.  Thereafter, the veteran appealed the January 
1997 denial of his claim for Chapter 31 benefits.  In April 
1997, he was afforded a statement of the case.  It was not 
noted in the statement of the case that the veteran's 
service-connected disability rating for migraine headaches 
had increased to 30 percent and his overall disability rating 
had increased to 50 percent.  

In support of his claim, the veteran has asserted that his 
service-connected disabilities caused an employment handicap 
as they prevent employment in any physically demanding field.  
In addition, he has asserted that he cannot sit or drive for 
long periods of time due to his back disability.  The veteran 
has maintained that the teaching field is suitable to his 
disabilities, but he needs further training in order to be 
able to teach in the State of Virginia.  Currently, he has 
established that he only has a Provisional License.  The 
veteran indicated that the reason why he only has a 
Provisional License is because he does not have a teaching 
related degree.  The Provisional License is only good for 
three years.  He has indicated that he needs to obtain a 
degree in a particular area of study, i.e., history, in order 
to become a certified teacher in the State of Virginia.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2)(West 1991), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap. Thus, with regard to basic 
entitlement for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, the veteran has met 
the requirement of having a service-connected disability 
which is rated at 20 percent or more which was incurred in or 
aggravated in service on or after September 16, 1940.  

The Board notes that in Davenport v. Brown, 7 Vet. App. 476 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to an employment handicap is 
inconsistent with 38 U.S.C.A. § 3102 and, not authorized.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and an 
employment handicap, those regulatory provisions are 
"unlawful and set aside."  Davenport, at 486.  However, Pub. 
L. 104-275, Title I, §  101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  The Board 
notes that the revised version of the applicable law, as 
cited above, reflects these changes.  

The veteran filed his current claim for Chapter 31 benefits 
prior to Pub. L. 104-275, Title I, §  101, Oct. 9, 1996, 110 
Stat. 3324 reestablishing the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
Therefore, his nonservice-connected disabilities must also be 
considered.  However, he does not assert that any nonservice-
connected disabilities cause impairment of employability.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102 (West 1991 
& Supp. 1999).  An employment handicap is defined as an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his/her abilities, 
aptitudes, and interests.  38 U.S.C.A § 3101 (West 1991 & 
Supp. 1999); 38 C.F.R. § 21.51(b) (1998).  Impairment is 
defined as restrictions on employability caused by 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1) (1998).  An employment 
handicap which entitles the veteran to assistance under the 
Chapter 31 program exists when all of the following 
conditions are met: (i) the veteran has an impairment of 
employability; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons not within their control; (ii) the 
veteran's service-connected disability materially contributes 
to the impairment of employability (as noted, in this case, 
the veteran need only show that his disabilities in sum 
materially contributes to the impairment of employability); 
(iii) the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1) (1998).  An 
employment handicap does not exist when any of the following 
conditions is present: (i) the veteran's employability is not 
impaired; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons within their control; (ii) the 
veteran's employability is impaired, but his or her service-
connected disability does not materially contribute to the 
impairment of employability; (iii) the veteran has overcome 
the effects of the impairment of employability through 
employment in an occupation consistent with his or her 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 3102 
(West 1991 & Supp. 1999); 38 C.F.R. § 21.51(f)(2) (1998).

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
does not concur with the determination by the VR&C officer 
that the veteran has no employment handicap.

First of all, the veteran has an impairment of employability.  
The veteran's employability is restricted due to the physical 
limitations placed on him by his disabilities, particularly 
his back disability.  The veteran is simply unable to perform 
physically demanding tasks to include standing, sitting, and 
driving for extended periods.  In addition, he has recurring 
headaches.  These headaches also interfere with his ability 
to engage in any type of activity on at least a monthly 
basis.  The veteran has been "trained" as an aircraft 
electrician in the service.  In addition, he has a college 
degree; however, he does not have a teaching degree.  The 
majority of the veteran's "work experience" was in the 
service as he was in the service for approximately 23 years.  
As noted, this experience resulted in transferable skills, 
but the veteran is no longer well-suited to be an electrician 
due to his disabilities.  Although the veteran has experience 
and is currently working (at least as of the time of his 
substantive appeal) as a teacher, his employability is 
restricted by deficiencies in education and training.  The 
veteran has never been trained as a teacher.  It has been 
established that the veteran needs further education/training 
in order to be a certified teacher in the State of Virginia.  
His Provisional License has, at this time, expired.  Thus, 
the veteran has deficiencies in education and training which 
means that he has an impairment of employability.  38 C.F.R. 
§ 21.51(c)(1); (f)(1)(i) (1998).

Secondly, the veteran's service-connected disabilities (he 
does not assert any impairment due to nonservice-connected 
disabilities) materially contribute to the impairment of 
employability.  As previously noted, the veteran is simply 
unable to perform physically demanding tasks.  As such, he 
cannot be employed in his inservice area of expertise, 
aircraft electrician, and the fields in which he may be 
employed are restricted.  As noted, the veteran spent many 
years in the military and developed certain skills, but due 
to his disabilities, he needs to be able to redirect his 
skills to areas of employment which are less demanding than 
his inservice jobs.  The veteran would be better-suited to 
employment that does not require physically demanding 
activities, such as teaching.  However, he has not been 
adequately trained in any other field, such as teaching.  38 
C.F.R. § 21.51(c)(1), (2), (3); (f)(1)(ii) (1998).

Thirdly, the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  Although the veteran is currently 
employed in the teaching field which is suitable to his 
disabilities, he needs further training in that field in 
order to maintain employment.  As noted, the veteran is not 
trained in the teaching field.  Although he is working in 
that field, he simply cannot maintain employment without the 
requisite training which is why his employment is only on a 
provisional basis.  38 C.F.R. § 21.51(c)(4); (e) (2), (3); 
(f)(1)(iii) (1998).

The Board does not agree with the VR&C officer's 
determination that the veteran has suitable employment  The 
veteran is employed in the teaching field, but he is employed 
provisionally.  As noted, he must obtain education/training 
in that field in order to maintain that employment.  The 
veteran has only received specific training in fields that 
require physical activity.  Due to his disabilities, he 
cannot currently be employed in consistently physically 
demanding jobs.  As such, the veteran has found a field, 
teaching, that suits his disabilities, but he must be trained 
in that field in order to maintain and retain employment.  He 
does not currently possess all of the requisite skills 
necessary for a permanent job.  He has found an occupation 
consistent with his pattern of abilities, aptitudes and 
interests and, as of the time of his substantive appeal, was 
employed in that field, but he cannot maintain  employment in 
that occupation without further educational training.  As 
such, it is clear that the veteran has not overcome the 
effects of his impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(2) (1998).

In sum, the veteran's disabilities prevent employment in 
areas in which the veteran was trained in the military.  The 
veteran has found an area of employment which better suits 
him due to his disabilities, but he has no specific training 
in this field which requires specific training in order to 
maintain employment. 

In light of the foregoing, the Board concludes that the 
veteran's disabilities cause an impairment in the veteran's 
ability to prepare for, obtain and retain employment 
consistent with his abilities, aptitudes, and interests.  As 
such, an employment handicap has been demonstrated as 
contemplated under 38 U.S.C.A. § 3102 and 38 C.F.R. § 21.51.


ORDER

Vocational rehabilitation training in accordance with the 
provisions of Chapter 31, Title 38, United States Code, is 
granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

